WILLIAM RAY PRICE, Jr., Judge.
James Chambers was convicted of capital murder and sentenced to death. In State v. Chambers, 891 S.W.2d 93 (Mo. banc 1994), this Court affirmed Chambers’ conviction and the overruling of his Rule 29.15 post-conviction relief motion. Chambers’ section 547.360 motion was dismissed on April 2, 1998.
The judgment of the trial court is affirmed for the reasons stated in Schleeper v. State, Roberts v. State and Kilgore v. State, 982 S.W.2d 252 (Mo. banc 1998).
BENTON, C.J., LIMBAUGH, WHITE, HOLSTEIN and WOLFF, JJ„ and AHRENS, Special Judge, concur.
COVINGTON, J., not participating.